Citation Nr: 1758333	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-47 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability, other than opiate and benzodiazepine dependence, to include an anxiety disorder, and to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In March 2010, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  

This matter was previously before the Board in August 2015 and February 2017.  In the Board's August 2015 decision, the Board remanded the case and directed the RO to afford the Veteran a hearing with a Veterans Law Judge.  The Veteran was subsequently scheduled for a hearing with a Veterans Law Judge in September 2016; however, the Veteran failed to report for this hearing.  As there is no evidence that the Veteran provided good cause for his failure to appear at this hearing, nor has the Veteran or his accredited representative requested that the hearing be rescheduled, the Board finds the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

In the Board's February 2017 decision, the Board re-characterized the Veteran's psychiatric disability claim under Clemons v. Shinseki, 23 Veteran. App. 1 (2009), to include an anxiety disorder, and subsequently, remanded the case to afford the Veteran VA examinations and clarifying medical opinions on all claimed issues.  The Board finds that the remand directives have been substantially complied with, and therefore, the Board will proceed with adjudication of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2017 brief submitted by the Veteran's representative, the Veteran seems to suggest a claim for an earlier effective date for his service-connected opiate dependence granted during the pendency of this appeal in a January 2013 rating decision.  To the extent such correspondence was an attempt to bring a claim, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). Additionally, the Board notes that in order to challenge the assignment of an effective date for the award of service connection for a disability, a claimant must file a notice of disagreement with the assigned effective date within the one year appeal period; otherwise that decision becomes final, and a free standing effective date claim is not valid. 


FINDINGS OF FACT

1.  The Veteran does not have a head condition or any residuals of a head condition.

2.  The Veteran does not have a right shoulder disability.

3.  The Veteran's preexisting left shoulder condition was not aggravated beyond the normal progression of the disability during service. 

4.  The Veteran has an acquired psychiatric disability of Opiate, Stimulant, and Benzodiazepine Use Disorder, but does not have PTSD or an anxiety disorder that is etiologically related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a head condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria are not met to establish service connection for an acquired psychiatric disorder, to include Anxiety NOS, and to include PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As mentioned above, the Board's February 2017 remand directed the RO to provide the Veteran a new VA examination; however, the Veteran failed to report to said examination, and neither he nor his representative provided good cause for his failure to report.  As such, his claims will be rated based on the evidence of record.  38 C.F.R. § 3.655 .

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Head Injury

The Veteran contends that service connection is warranted after he fell about 30 or 40 feet while climbing a rope during basic training, thereby, landing on his right shoulder and the right side of his head.  Service treatment records (STRs) confirm that in May 2003, the Veteran did in fact fall while in training, landing on his right shoulder and injuring his neck during training, resulting in a right C6-7 herniated disc with radiculopathy.  

Post-service medical records show that in March 2010, the Veteran received a VA examination where he reported having headaches two to four times per month, but that they seem most likely to be tension headaches.  He further reported having occasional lightheadedness if he stands up too rapidly, but that he does not believe that this is related to traumatic brain injury (TBI).  The examiner noted that the Veteran had a normal neurologic examination except for his right C6 radiculopathy, and that there was no evidence of TBI.  The examiner further noted that the Veteran's anxiety and sleep disruption is a result of his PTSD, which may be the cause for his mild subjective memory complaints and tension headaches.  

The Board notes that while the Veteran suffered an injury to his neck while training, there is no evidence of record showing that the Veteran also suffered head injuries.  STRs show that after the Veteran's injury, the Veteran had significant complaints of pain to his neck and right shoulder with numbness and tingling which eventually resulted in the Veteran receiving surgery for a C6-7 anterior cervical discectomy and fusion; however, the Veteran did not complain of head injuries, nor is there any other evidence of a head injury while in service.  Post-service medical records show that the Veteran has had various reports of headaches; however, there is no evidence of record to support a head condition or injury, including residuals.  Additionally, the Veteran received a CT scan of his head in June 2012 after a bicycle accident, which was within normal limits.  

Additional post-service medical records also show that the Veteran reported to various VA examiners that he suffered a head/neck injury in service, as opposed to a neck/shoulder injury, and that he suffered another head injury after falling from a helicopter during a field exercise.  However, as mentioned, STRs do not reflect a head injury nor is there any evidence of the Veteran being injured in a helicopter accident.  See H & P Note dated June 2012; See also Hearing Loss & Tinnitus DBQ dated November 2012 and VA Memo dated April 2017.  Moreover, the Veteran reported that his headaches were from tension, and that his lightheadedness was likely not attributed to TBI.  Therefore, as the Veteran's claim is not supported by an in-service event or injury to his head, including residuals of a head condition, nor is there a current head disability or any residuals of a head condition, service connection is not warranted.  

Right shoulder

The Veteran contends that service connection is warranted for his right shoulder condition.  As mentioned above, STRs show that the Veteran injured his right shoulder while in service after falling in basic training.  After a review of the evidence, the Board finds that service connection for a right shoulder disability is not warranted.  While the Veteran does have an in-service injury of his right shoulder, the evidence of record does not show a current right shoulder disability.  
The Veteran's file is significant for complaints of right shoulder pain; however, the evidence of record seems to suggest that the Veteran's shoulder complaints were used as a means to support his addiction to pain medication.  Notably, the Veteran is service-connected for opiate and benzodiazepine dependence.  

For example, on October 3, 2007, the Veteran complained of right shoulder pain after he bent down to lift a sofa from which he received pain medication for treatment.  On October 28, 2007, the Veteran complained of right shoulder/neck spasm after almost falling from a ladder in which the Veteran also received pain medication as treatment.  In January 2009, the Veteran complained of right shoulder pain after lifting a table, and reported the severity of pain at a level of 10 out of 10; however, x-ray images showed no fractures or dislocations.  The Veteran was diagnosed with a shoulder strain.

On April 14, 2010, the Veteran reported to the Urgent Care of the Boston VAMC and complained of right shoulder pain reporting that he twisted his shoulder when he was helping his brother move a futon.  The examiner assessed the Veteran as likely having a "strain," and the Veteran received pain medication.  Coincidentally, on the same day, the Veteran received a VA examination of his shoulder, approximately two hours prior to the Veteran's urgent care visit; however, the Veteran did not report the shoulder injury of "twisting his shoulder" to the examiner.  

Additionally, in June 2012, the Veteran reported being hit by a car while on a bicycle where he sustained abrasions and contusions to his shoulders and knees.  The Veteran was given Ritalin, Toradol and an intramuscular medication ("IM") as treatment.  However, the very next day, the Veteran reported to the emergency department of the West Roxbury VAMC admitting to having an addiction, and requesting "detox from benzos."

Moreover, objective medical evidence of the Veteran's right shoulder does not show a current right shoulder disability.  The Board notes that in the Veteran's April 2010 VA examination mentioned above, the examiner determined that the Veteran's right shoulder had tenderness, weakness, and guarding of movement.  Range of motion findings (ROM) for right flexion was 0 to 170 degrees, right abduction ranged from 0 to 160 degrees, and right internal and external rotation both ranged from 0 to 90 degrees.  The Veteran had objective evidence of pain before and after repetitive use with a reduced range of motion in flexion to 120 degrees, and abduction to 110 degrees.  

While the Veteran experienced a loss in ROM for his right shoulder, x-ray results determined that the Veteran's right shoulder showed no significant abnormality, and the examiner concluded that the Veteran's right shoulder pain is most likely a symptom of cervical radiculopathy.  A May 2010 MRI of the Veteran's right shoulder found no significant or minor abnormality, and subsequent nerve conduction studies in August 2010 found severe, chronic C6-7 radiculopathy.
Further, in the Veteran's March 2010 TBI exam after the Veteran was examined for motor function, including right shoulder abduction, biceps, and triceps, the examiner noted that the exam seemed elaborated.  

Therefore, considering the above and remaining evidence of record, the Board finds that service connection is not warranted as the Veteran does not have a current right shoulder disability.  The Board notes that in the absence of a current disability, service connection cannot be established.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Assuming arguendo the Veteran's complaints of shoulder pain are valid, symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the VA examiner determined that the Veteran's shoulder pain was most likely a symptom of his radiculopathy.  Accordingly, service connection for a right shoulder disability is denied.

Left shoulder

The Veteran also contends that his left shoulder warrants service connection.  Like the Veteran's right shoulder, the Board finds service connection is not warranted as the Veteran does not have a left shoulder disability.  

The Veteran's entrance examination reveals that the Veteran had a left shoulder dislocation and a PuttiPlatt procedure to repair the left shoulder, prior to entering active duty service.  The surgeon who performed the procedure indicated that a post-surgery subsequent review of the Veteran's left shoulder showed painless range of motion with no evidence of instability or weakness.  As a result, the Veteran received a medical waiver of his left shoulder to enter service.  

As the Veteran has an injury noted upon entry into service, for entitlement to service connection, the Veteran must show that his service aggravated his preexisting injury.  A preexisting disability will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran's STRs are silent for complaints of left shoulder pain or treatment except for one instance in October 2003 when the Veteran reported falling and landing on something hard.  Notes indicate that the Veteran had swelling / contusion, and that it was painful to touch; whereby the Veteran received a refill of an unnamed prescription.  However, there is no indication that the Veteran's left shoulder was injured or treated in such a way that would have aggravated or worsened the Veteran's pre-existing left shoulder condition.

While the Veteran's post-service medical records are significant for complaints of right shoulder pain, there is only one complaint of left shoulder pain from a December 2012 prosthetics request consult which did not result in a finding of a left shoulder disability.  Additionally, in the Veteran's April 2010 VA examination of his joints referenced above, the examiner noted range of motion findings for left flexion and left abduction ranging from 0 to 180 degrees, and left internal and external rotation, both ranging from 0 to 90 degrees.  The Veteran had objective evidence of pain.  The examiner acknowledged the Veteran's previous surgical procedure to his left shoulder prior to service and concluded that the Veteran's current left shoulder condition is likely caused by an abnormal anatomy status post (s/p) of surgery.  

The Board recognizes that the examiner's conclusion was previously deemed inadequate for adjudication purposes in the Board's February 2017 remand; therefore, the Board remanded the matter to afford the Veteran a new VA examination to determine the etiology of any left shoulder condition he may have.  However, the Board reiterates that the Veteran failed to report to said examination without good cause, thus, the Board is deciding the case on the available evidence of record.  

Therefore, considering that there is no evidence of record that the Veteran's pre-existing left shoulder disability was aggravated or worsened during service, nor is there any evidence of a current left shoulder disability, the Board finds that the preponderance of evidence weighs against the claim, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.

Acquired Psychiatric Disorder

The Veteran contends service connection is warranted for PTSD.  As a result, the Veteran has received several VA examinations to determine the etiology of his psychiatric disorder.  

In a May 2010 VA examination, the Veteran was diagnosed with PTSD and Anxiety Disorder NOS.  The examiner noted that the Veteran's stressor was being in an "accident involving actual or threatened serious injury or death to self."  The examiner also noted that the Veteran's anxiety disorders were related to his military based PTSD and the deaths of his brother and father (subsequent to his discharge from service).  

In a November 2012 VA examination, the Veteran reported breaking his neck, thus, causing a spinal fusion when four soldiers fell coming off a rope during a training exercise.  The examiner diagnosed the Veteran with PTSD and Benzoidiazepine and Opioid Dependence in early remission finding that it was at least as likely as not that the Veteran's opiate addiction was related to service.  As it relates to PTSD, the examiner explained that the Veteran endorsed nightmares, intrusive thoughts, panic attacks, and other PTSD symptoms, including feelings of depression and anxiety due to a combination of his military training, not deploying with his unit, and the losses of his father and cousin.

In his January 2013 VA examination, the Veteran reported that he was training in a helicopter when a sergeant did not tie a rope correctly, causing him to fall 40 feet and break his neck.  The Veteran further reported having recurrent intrusive memories, dreams, and flashbacks from the reported helicopter event.  The examiner noted that although the Veteran endorsed all symptoms of PTSD, and the reported frequency and severity would have indicated severe PTSD, a review of the file suggests that the reported trauma did not happen.  The examiner explained that the Veteran's file suggests a pattern of drug seeking behavior as opposed to PTSD.  The examiner ultimately diagnosed the Veteran with Opiate and Benzodiazepine Dependence in remission, as opposed to PTSD.  

Considering the evidence above and the remaining evidence of record, the Board finds that the January 2013 VA examination, and subsequent VA examinations for the Veteran's psychiatric disorder are the most probative evidence of record for adjudicating the Veteran's claim.  The Board notes that subsequent VA examinations in April 2015 and March 2016 also diagnosed the Veteran with Opiate, Stimulant, and Benzodiazepine Use Disorders which are consistent with the January 2013 examiner's opinion.  Additionally, while the Veteran received a diagnosis of PTSD in his May 2010 and November 2012 examinations, the Board observed that the May 2010 examiner did not have the Veteran's c-file available for review; thereby, relying primarily on the Veteran's self-report, which was not consistent with the record.  

Moreover, the Veteran reported various accounts of military trauma in his May 2010 and November 2012 VA examinations which included falling from a helicopter during a training exercise and breaking his neck which resulted in a spinal fusion.  However, there is no evidence of record to support the Veteran's account of either incident.  As mentioned above, STRs confirm that the Veteran had a spinal infusion after injuring his neck during a training exercise; but, there is no evidence that the Veteran suffered a broken neck.  Nor is there evidence of the Veteran falling from a helicopter.  See VA Memo dated February 2017 (Unavailability of Stressor Memorandum).  Therefore, the Board finds that the January 2013 VA examination and subsequent opinions are the most probative for adjudication of the Veteran's claim as they are the most consistent with the evidence of record.  As the Veteran does not have PTSD, but rather, an Opiate, Stimulant, and Benzodiazepine Use Disorder for which he is already service-connected, the preponderance of evidence weighs against the claim and service connection for PTSD is not warranted.  

Likewise, although the Veteran also received a diagnosis of Anxiety NOS, there are no complaints, treatment, or diagnosis of said disorder while in service, and there is no evidence of record to support a causal relationship of this disorder to his active duty service.  As mentioned previously, the Board remanded this matter to afford the Veteran a new VA examination to seek clarification between the Veteran's previously diagnosed Anxiety and PTSD disorders; however, the Veteran did not appear for said exam.  Therefore, based on the available evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include anxiety, is not warranted.  









	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to service connection for an acquired psychiatric disability, other than opiate and benzodiazepine dependence, to include an anxiety disorder, and to include post-traumatic stress disorder (PTSD) is denied.











____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


